This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and BONNER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Andrew G. SMITH
    Machinist’s Mate Petty Officer Third Class (E-4), U.S. Navy
                            Appellant

                             No. 202000190

                        Decided: 17 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                          Benjamin C. Robertson

 Sentence adjudged 15 May 2020 by a special court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for 3 months, and a bad-conduct discharge.

                              For Appellant:
                      Major Brian L. Farrell, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Smith, NMCCA No. 202000190
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2